BOOKER T. SHAW, Chief Judge.
Courtney Cannon (Claimant) appeals from the Labor and Industrial Relations Commission’s decision denying her claim for unemployment benefits. The Division of Employment Security (Division) has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
We agree with the Division that Claimant’s notice of appeal to this Court is untimely. In unemployment appeals, the claimant must file the notice of appeal to this Court from the Commission’s decision within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on November 15, 2006. Therefore, the notice of appeal was due on December 15, 2006. Sections 288.200.2, 288.210. Claim*738ant mailed her notice of appeal to the Commission in an envelope postmarked on December 16, 2006. If a notice of appeal is mailed, it is deemed filed on the date it is postmarked. Section 288.240, RSMo 2000. Claimant’s notice of appeal is deemed filed on December 16, 2006, and is untimely.
Section 288.210 makes no allowance for the filing of a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Garcia v. Midtown Home Improvements, Inc., 165 S.W.3d 561, 562 (Mo.App. E.D.2005).
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON, J., and PATRICIA L. COHEN, J., concur.